[J-33-2016] [MO: Dougherty, J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                :   No. 28 MAP 2015
                                             :
                    Appellee                 :   Appeal from the Order of the Superior
                                             :   Court dated September 18, 2014 at No.
                                             :   1659 MDA 2013 affirming the Judgment
             v.                              :   of Sentence of the Court of Common
                                             :   Pleas of Lancaster County, Criminal
                                             :   Division, dated August 16, 2013 at No.
THOMAS MICHAEL LUTZ-MORRISON,                :   CR-36-0003611-2012
                                             :
                    Appellant                :   ARGUED: March 8, 2016


                                DISSENTING OPINION


JUSTICE TODD                                           DECIDED: August 15, 2016
      I agree with the majority that this appeal is effectively controlled by today's

decision in A.S. v. Pa. State Police, 24 MAP 2014, J-36-2016 (Pa. filed Aug. 15, 2016).

In that case, I expressed my dissenting view that Megan's Law II's provision that "[a]n

individual with two or more convictions of any of the offenses set forth in" 42 Pa.C.S. §

9795.1(a) "shall be subject to lifetime registration" as a sexual offender, 42 Pa.C.S. §

9795.1(b)(1), clearly and unambiguously provides that any individual who accrues

multiple convictions of offenses set forth in Section 9795.1(a) is subject to lifetime

registration as a sexual offender.    See A.S., 24 MAP 2014, J-36-2016 (Todd, J.,

dissenting). In my view, SORNA's analogous provision, that an individual with "[t]wo or

more convictions of offenses listed as Tier I or Tier II sexual offenses" is subject to

lifetime registration, 42 Pa.C.S. §§ 9799.14(d)(16); see also 9799.15(a)(1)-(3), likewise

clearly and unambiguously provides that any individual who accrues multiple
convictions of Tier I or Tier II sexual offenses must register for life. Accordingly, I

respectfully dissent.




                          [J-33-2016] [MO: Dougherty, J.] - 2